TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 30, 2015



                                      NO. 03-14-00202-CV


                                  Nemer Massaad, Appellant

                                                v.

 Wells Fargo Bank National Association as Trustee for Option One Mortgage Loan Trust
               2006-3, Asset Backed Certificates, Series 2006-3, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
               AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment signed by the trial court on March 21, 2014. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.